DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 21-23 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Wagner reference (US Patent Publication No. 2005/0158180).
4.	Regarding claim 1, the Wagner reference discloses:
a priming pump (FIG. 1), comprising:
a housing (1);
an inlet passage (7);
an outlet passage (25);
a rotary pump [Paragraph 0019] inside the housing (1), the rotary pump having a proximal end facing the inlet passage (FIG. 1), a distal end opposite the proximal end (FIG. 1), an inlet (17) in fluid communication with the inlet passage (7) [Paragraph 0023], and an outlet (32) in fluid communication with the outlet passage [Paragraph 0029], the inlet and the outlet being formed in the proximal end of the rotary pump [Paragraph 0032—the proximal end has both parallel pump stages and therefore the inlet (17) enters the second pump stage and the 
outlet (32) exits the second pump stages and connects with outlet (25) and they are both on the proximal end—right side]; and
a rotatable shaft (4) connected to the rotary pump (FIG. 1), the rotatable shaft extending outside of the housing and through the distal end of the rotary pump (FIG. 1).
5.	Regarding claim 22, the Wagner reference further discloses:
an inlet opening at a proximal end of the housing (FIG. 1).
6.	Regarding claim 23, the Wagner reference further discloses:
an outlet opening at the proximal end of the housing (FIG. 1).
7.	Regarding claim 28, the Wagner reference further discloses:
a connecting passage that fluidly connects the inlet passage and the outlet passage (FIG. 1—there must be some type of connecting passage or otherwise the pump would be inoperable).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Wagner reference.
10.	Regarding claim 26, the Wagner reference fails to disclose:
wherein the rotary pump is a vane pump.
The examiner takes Official Notice that it is well known in the art of pumps to use a vane pump as a rotary pump for the purpose of using a positive displacement pump.  
11. 	Regarding claim 27, the Wagner reference fails to disclose: 
wherein the rotary pump Is a gear pump.
The examiner takes Official Notice that it is well known in the art of pumps to use a gear pump as a rotary pump for the purpose of handling fluids that are viscous.
12.	Claim(s) 30 and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Wagner reference in view of the Asamura reference (US Patent Publication No. 2007/0216151).
13.	Regarding claim 30, the Wagner reference discloses:
a priming pump (FIG. 1), comprising: 
a housing (1); 
an inlet (7); 
an outlet (25); 
a divider inside the housing and separating the inlet and the outlet (FIG. 1—the portion of the interior that surrounds the shaft on the distal end can be considered a divider that separates the inlet and the outlet)
a rotary pump [Paragraph 0019] inside the housing (1) and fluidly connected between the inlet and the outlet (FIG. 1); and 
a shaft (4) connected to the rotary pump and extending through the housing (1) (FIG. 1).
The Wagner reference discloses the invention as essentially claimed.  However, the Wagner reference fails to disclose a mounting structure for mounting the housing to a filter assembly and a center axis of the shaft being offset from a center of the housing.
The Asamura reference teaches it is conventional in the art of fuel pumps to provide as taught in (FIG. 1) a mounting structure (12) for mounting the housing (7) to a filter assembly (9) 
(FIG. 1).  Such configurations/structures would allow reduction of the external force [Paragraph 0032].  												The combination of the Wagner reference and the Asamura reference teach the invention as essentially claimed.  However, the modified Wagner reference fails to disclose a center axis of the shaft being offset from a center of the housing.  
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use a center axis of the shaft being offset from a center of the housing, since it has been held that mere rearrangement of the essential working parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI-C).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the pump of the Wagner reference, such that the pump further includes a mounting structure for mounting the housing to a filter assembly and a center axis of the shaft being offset from a center of the housing, as clearly suggested and taught by the Asamura reference, in order to allow reduction of the external force [Paragraph 0032].  
14.	Regarding claim 32, the Wagner reference further discloses:
wherein the center of the housing is formed by an axis of rotation of the rotary pump (FIG. 1).
15.	Regarding claim 33, the Wagner reference further discloses:
wherein the rotary pump includes a first axis of rotation (FIG. 1—the axis of rotation defined by the stator (5)) defined by a first component (5) and a second axis of rotation defined by a second component (2), wherein first axis extends through the center of the housing and the second axis is aligned with the shaft (FIG. 1—the first and second axes are identical and located at the center of the housing and the shaft).
16.	Regarding claim 34, the Wagner reference further discloses:
wherein the shaft is sized to be received and rotated by an external driving mechanism (FIG. 1—the stator and rotor are external to the shaft, receive the shaft, and drive the shaft).
17.	Claim(s) 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Batchelor reference (US Patent Publication No. 2020/0094176) in view of the Wagner reference.
18.	Regarding claim 35, the Batchelor reference discloses:
a fuel system (10), comprising: 
a fuel filter (FIG. 3) having a closed proximal end (bottom end) and an open distal end (FIG. 3—top end); and 
a priming pump (90), comprising:
a housing (FIG. 6) including at least one aperture (FIG. 6—space inside (12) for priming pump (90)) configured for mounting the priming pump closer to the distal end of the fuel filter as compared to the proximal end of the fuel filter (FIG. 3 & FIG. 6):
an inlet passage (FIG. 6—shown by flowpath (25));
an outlet passage (FIG. 6—shown by flowpath (29)), the inlet passage and the outlet passage extending obliquely away from the open distal end of the fuel filter (FIG. 6—since the open distal end is the top end and the passages do extend to some degree downward and at an angle from the top towards the bottom this feature is met).
The Batchelor reference discloses the invention as essentially claimed.  However, the Batchelor reference fails to disclose a rotary pump, inside the housing, having an inlet in fluid communication with the inlet passage and an outlet in fluid communication with the outlet passage.
The Wagner reference teaches it is conventional in the art of fuel pumps to provide as taught in (FIG. 1) a rotary pump [Paragraph 0019], inside the housing (1) (FIG. 1), having an inlet (17) in fluid communication with the inlet passage (7) and an outlet (22) in fluid communication with the outlet passage (25).  Such configurations/structures would allow the sucking up of fuel from a fuel tank [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Batchelor reference, such that the system further includes a rotary pump, inside the housing, having an inlet in fluid communication with the inlet passage and an outlet in fluid communication with the outlet passage, as clearly suggested and taught by the Wagner reference, in order to allow the sucking up of fuel from a fuel tank [Abstract].  
19.	Regarding claim 36, the Batchelor reference further discloses:
a filter assembly structure (14), the priming pump (90) connected to the filter assembly structure (14) so as to enable fluid communication between the priming pump (90) and the fuel filter (FIG. 7) via the filter assembly structure (14). 
20.	Regarding claim 37, the Batchelor reference further discloses:
wherein the filter assembly structure (14) is secured to the open distal end of the fuel filter (FIG. 7).
21.	Regarding claim 38, the Batchelor reference further discloses:
wherein the priming pump (90) includes a mounting aperture (FIG. 7—there is an aperture that connects (90) to the area inside the filter shown in the center of (FIG. 7)) for securing the priming pump (90) to the filter assembly structure (14).
22.	Regarding claim 39, the Batchelor reference fails to disclose:
a shaft connected to the rotary pump and extending through the housing.
The Wagner reference teaches it is conventional in the art of fuel pumps to provide as taught in (FIG. 1) a shaft (4) connected to the rotary pump [Paragraph 0019] and extending through the housing (1).  Such configurations/structures would allow the sucking up of fuel from a fuel tank [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Batchelor reference, such that the system further includes a shaft connected to the rotary pump and extending through the 
housing, as clearly suggested and taught by the Wagner reference, in order to allow the sucking up of fuel from a fuel tank [Abstract].  
Allowable Subject Matter
Claims 24-25, 30-31, and 40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747